Johnson, C. J. The first error assigned is the iefusal of the circuit court to grant a continuance of the cause. The question sought to be raised by the assignment is not Legitimately before us, as the plaintiffs have wholly failed to bring it upon the record by a bill of exceptions. It is true that an affidavit is transcribed into the record and is now in this court, yet it was not placed there in such a way as to entitle it to our consideration as a part of the record. Under this view of the case the refusal of the court to grant a continuance will be entirely disregarded. But it is also contended by the plaintiffs in error that the court below erred in rendering judgment without a finding upon the issue. The plaintiffs in error interposed their plea of payment upon which an issue was regularly formed and entered in short upon the record. It does not appear by the record that any action was had upon the issue thus made, but that judgment by nil dicit was rendered and that without any regard to the issue whatever. This being the state of case the plea and the issue thereupon still remain undisposed of, and consequently the judgment is erroneous. Judgment reversed.